             Case 21-32351 Document 254 Filed in TXSB on 08/01/21 Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    In re:                                                       CHAPTER 11

    LIMETREE BAY SERVICES, LLC, et al. 1                         CASE NO.: 21-32351

               Debtors.                                          Jointly Administered



       NOTICE OF FILING OF PROPOSED ORDER FOR AUGUST 2, 2021 HEARING

             PLEASE TAKE NOTICE, that the debtors and debtors in possession (collectively, the

“Debtors”) in the above-captioned bankruptcy cases hereby submit the proposed order appended

hereto as Exhibit 1 (the “Second Interim Order”) extending the term of the Interim Order (I)

Authorizing the Debtors to (A) Obtain Postpetition Senior Secured Superpriority Financing and

(B) Use Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III)

Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief

dated July 14, 2021 (Doc. No. 104), including the Debtors rights to use cash collateral, through

and including August 8, 2021, subject to the amended or additional provisions specified in the

Second Interim Order and any further extensions pursuant to any subsequent or final order.

Consistent with the Notice of Agenda for Hearing on August 2, 2021 at 3:30 P.M. CDT (Doc. No.

245), the Debtors will seek entry of this order at the hearing on August 2, 2021.

             PLEASE TAKE FURTHER NOTICE that a copy of the Motion can be obtained through

the Bankruptcy Court’s electronic case filing system at https://ecf.txsb.uscourts.gov or can be



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776);
Limetree Bay Refining Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining
Operating, LLC (9067); Limetree Bay Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree
Bay Services, LLC, 11100 Brittmoore Park Drive, Houston, TX 77041.




4834-0523-2372.1
          Case 21-32351 Document 254 Filed in TXSB on 08/01/21 Page 2 of 2




obtained free of charge on the website maintained by the Debtors’ claims and noticing agent at

www.bmcgroup.com/limetree.



 Dated: August 1, 2021                           BAKER & HOSTETLER LLP

                                                 /s/ Elizabeth A. Green
                                                 Elizabeth A. Green, Esq.
                                                 Fed ID No.: 903144
                                                 Jimmy D. Parrish, Esq.
                                                 Fed. ID No. 2687598
                                                 SunTrust Center, Suite 2300
                                                 200 South Orange Avenue
                                                 Orlando, FL 32801-3432
                                                 Telephone: 407.649.4000
                                                 Facsimile: 407.841.0168
                                                 Email: egreen@bakerlaw.com
                                                         jparrish@bakerlaw.com

                                                 BAKER & HOSTETLER LLP
                                                 Jorian L. Rose, Esq.
                                                 (Admitted Pro Hac Vice)
                                                 45 Rockefeller Plaza
                                                 New York, New York
                                                 Telephone: 212.589.4200
                                                 Facsimile: 212.589.4201
                                                 Email: jrose@bakerlaw.com

                                                 Proposed Counsel for the Debtors and Debtors
                                                 in Possession




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 1, 2021, a true and correct copy of the foregoing was
filed with the Court using the CM/ECF System, which will provide notice of such filing to all
parties requesting such notice.

                                           /s/ Elizabeth A. Green
                                           Elizabeth A. Green




4834-0523-2372.1
